Citation Nr: 1012015	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the bilateral hips.

3.  Entitlement to service connection for DJD of the 
bilateral knees.

4.  Entitlement to service connection for numbness in the 
left thigh and hip.

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis, cervical spine.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1975 to 
November 1978, from September 1979 to August 1981, and from 
March 1984 to July 2007.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The issues of service connection for DJD of the bilateral 
hips, service connection for DJD of the bilateral knees, 
service connection for sleep apnea and service connection for 
numbness in the left thigh and hip are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Degenerative arthritis of the cervical spine is manifest 
by forward flexion to at least 45 degrees, extension to at 
least 35 degrees, right lateral flexion to 38 degrees, left 
lateral flexion to 40 degrees, right rotation to 60 degrees, 
left rotation to 55 degrees, and a combined range of motion 
totalling 273 degrees.  Muscle spasms were not present, there 
was no abnormal gait or spinal contour.  There were no 
incapacitating episodes.  X-rays showed degenerative 
arthritis of the C4-7.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the cervical spine were not met.  
38 U.S.C.A. § 1155 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his application for 
compensation in August 2007.  Thereafter, he was notified of 
the provisions of the VCAA by the RO in correspondence dated 
in August 2007.  The letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  The claim was reviewed and a statement of the case 
(SOC) was issued in September 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as 
to these matters was provided in a May 2008 letter.  The 
notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant 
to these matters have been requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records were obtained and 
associated with his claims file.  He was also afforded a fee 
basis VA medical examinations in September 2007 to assess the 
current nature of his claimed disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures, should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, her current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2009)
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
38 C.F.R. § 4.71a (2009)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

Factual Background and Analysis

A February 2008 rating decision granted service connection 
for degenerative arthritis of the cervical spine with an 
initial evaluation of 10 percent effective from August 1, 
2007.  The award was based on service treatment records that 
included a May 2007 X-ray report noting mild degenerative 
changes at C4-C5 and C5-C6, slightly greater at C5-C6.  In a 
May 2007 report of examination, the in-service examiner noted 
that the Veteran had multiple DJD, including of the neck.

Veteran was afforded a fee-basis VA examination in September 
2007.  He provided a history of being diagnosed with 
degenerative joints in 2005.  He reported a stiff neck as a 
result.  He related that he was diagnosed with arthritis of 
the neck, and that he had the condition since 2005.  Symptoms 
included stiffness when turning his head, clicking and 
soreness.  He did not have weakness in the neck.  He had pain 
located at the neck and back for the past five years, the 
pain was aching, and could be elicited by physical activity 
or stress.  The pain was rated as a five on a scale of one-
to-ten, with ten being the worst pain.  Pain was relieved 
with medication, and he could function with medication.  He 
noted he had limited mobility, and that he could hear the 
joints grind and pop when he moved his head.  He reported he 
did not have any incapacitation or limitation from the 
condition.  

On objective examination of the cervical spine, there was no 
evidence of radiating pain on movement, or of muscle spasm.  
There was no evidence of tenderness, and there was no 
ankylosis of the cervical spine.  

Range of Motion testing revealed:

Movement
Normal ROM
ROM in degrees
Flexion
0 to 45 degrees
45
Extension
0 to 45 degrees
35
Right Lateral 
flexion
0 to 45 degrees
38
Left Lateral 
flexion
0 to 45 degrees
40
Right rotation
0 to 80 degrees
60
Left rotation
0 to 80 degrees
55

The examiner noted that the joint function of the Veteran's 
cervical spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  The inspection of the spine revealed normal 
head position with symmetry in appearance.  There was also 
symmetry of spinal motion with normal curvatures of the 
spine.  There was no sign of intervertebral disc syndrome 
with chronic or permanent nerve root involvement.  The 
physician remarked that X-ray films of the cervical spine 
showed degenerative arthritis, with mild bilateral 
neuroforaminal narrowing at C4-5, C5-6 and C6-7.  The Veteran 
had an otherwise negative cervical spine.  The diagnosis was 
degenerative arthritis of the cervical spine with subjective 
symptoms of stiffness, clicking and soreness of the neck and 
objective factors of x-ray findings of degenerative arthritis 
changes of the C4-7.

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the Veteran 
warrants no more than a 10 percent evaluation for his 
degenerative arthritis of the cervical spine for the entirety 
of the appeal period.  

The Veteran's forward flexion of the cervical spine was 
greater than 40 degrees; the combined range of motion of the 
cervical spine was 272 degrees, which is greater than 170 
degrees but not greater than 335 degrees; and no muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis were observed.  As such, the evidence 
does not show that the Veteran's warrants a 20 percent rating 
under General Rating Formula for Diseases and Injuries under 
the spine, though his combined range of motion warranted a 10 
percent rating.  It logically follows, that if the criteria 
for a 20 percent rating were not reached, higher ratings were 
also not reached.  The Veteran did not have ankylosis of the 
cervical spine.  The evidence did not show any incapacitating 
episodes.  X-ray evidence of arthritis of the cervical spine 
and some limitation of motion are documented.  

The Board further finds that the Veteran's loss of range of 
motion renders Diagnostic Code 5003 inapplicable, because the 
Veteran has loss of range of motion as described above and he 
is compensable for such loss of range of motion under 
Diagnostic Code 5242.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009).  Also with regard to Note (1) of the General 
Rating Formula for Disease and Injuries of the Spine, the 
Board observes that the medical evidence fails to show the 
Veteran's cervical spine disability has been productive of 
any objective neurological abnormalities.  As to the Deluca 
factors, the Veteran did not exhibit pain during his range of 
motion testing, including on repetitive use.  The examiner 
noted that there was no functional loss, and therefore the 
Board finds that an additional compensation for functional 
loss of a joint is not for application in this case.  See 
38 C.F.R. §§ 4.40, 4.45; see also Deluca, supra.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case, there are no exceptional or unusual factors with regard 
to the Veteran's neck condition.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe his disability level and 
symptomatology and provide for higher ratings.  Additionally, 
the Board explored whether other diagnostic codes could 
afford the Veteran a higher rating.  Thus, his disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for 
extraschedular consideration is not warranted

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d. 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the cervical spine is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts is applicable to 
this appeal.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.

Service treatment records include numerous notations that the 
Veteran suffered from arthritis of the bilateral hips and 
knees, and one notation of pain radiating to his left thigh.  
In March 1978, he was diagnosed with chondromalacia of the 
left knee, and he was noted to have patellar crepitus.  In 
October 2001, he complained of right hip pain and was 
assessed with arthralgia of the right hip, probably due to a 
sprain.  A February 2002 record showed that the he complained 
of pain in his left hip that radiated to his mid thigh.  His 
external range of motion caused pain, and the physician noted 
to "rule out clicking hip syndrome" and the physician 
ordered a bone scan.  An additional February 2002 record 
noted that the Veteran had a bone scan and that the results 
revealed that he had osteoarthritis of the shoulder, hips, 
and knees.  A March 2002 report of contact, to inquire as to 
the type of arthritis the Veteran was diagnosed with, showed 
that he was diagnosed with osteoarthritis.  In August 2004, 
he sought treatment for increased pain in his hips, and he 
was assessed as having arthritis, and was prescribed 
medication.  In September 2005, he was referred to a 
rheumatologist, though those records are not in the claims 
file.  A December 2006 Flowsheet listed both osteoarthritis 
and rheumatoid arthritis as chronic illnesses of the Veteran.  
A January 2007 X-ray study of the knees was described as 
unremarkable. A June 2007 X-ray study of the Veteran's 
bilateral knees demonstrated unremarkable osseous, joint and 
soft tissues were without abnormality.  On remand, an attempt 
should be made to obtain the results of the bone scan from 
February 2002.

The Veteran was afforded a fee-basis VA examination in 
September 2007.  The claims folder was not made available to 
the physician for review in conjunction with the examination.  
The examiner reported that x-rays of the knees and hips were 
all within normal limits; however, the radiologist reports 
were not in the claims file.  The examiner noted that there 
was no diagnosis and no pathology for the bilateral knees, 
bilateral hips, and numbness in the left thigh.  As the 
Veteran was repeatedly diagnosed with arthritis in service, 
the in-service bone scan was not available, and the September 
2007 examiner did not have access to these records, an 
additional VA examination is necessary to determine if there 
is a current diagnosis.  As the Veteran is claiming DJD of 
the left hip, the claim for numbness in the left thigh and 
hip is inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).

Regarding the claim for service connection for sleep apnea, 
the Veteran's service treatment records include April 2007 
and May 2007 medical care histories that listed sleep apnea 
as one of the Veteran's problems.  A chronic care flowsheet 
listed sleep apnea as being first noted in April 2007.  In 
May 2007, he complained of snoring and daytime sleepiness and 
was referred for a sleep study.  In a July 2007 (prior to 
separation) he underwent a polysomnography examination.  He 
was referred to the sleep laboratory for complaints of 
daytime fatigue.  He stated he snored.  During the study he 
reached Stage 1, 2 and REM sleep.  He also had three 
obstructive apneas throughout the night with an apnea-
hypopnea index of less than one event per hour.  He had a 
minimum saturation of 90 percent and mean saturation of 98 
percent while sleeping.  A moderate to severe snore was 
noted.  The interpretation was that he had "fairly well 
consolidated sleep with evidence of snore."  He did not have 
the pathologic number of arousals which often accompany upper 
airways resistance syndrome (upper airways resistance 
syndrome is a separate condition from sleep apnea).  The 
physician noted that the Veteran's bradycardia may be 
medication-related, physiologic, or less-likely, pathologic.  
No specific diagnosis was set forth. 

In September 2007 the Veteran was afforded a fee-basis VA 
examination.  The claims folder was not made available to the 
examiner.  The Veteran reported that he had been diagnosed 
with sleep apnea via a sleep study, and that the condition 
had existed since 2004.  The examiner diagnosed him with 
sleep apnea based on his description of symptoms and on his 
reportedly positive sleep study.  It is apparent that the 
diagnosis was based on the history provided by the Veteran.  
The Board is not required to accept medical opinions that are 
based solely on recitation of history, such as this (see 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995)).  Also, the 
examiner did not provide a nexus opinion.

Inasmuch as remand is necessary for additional medical 
examinations, it is logical that current medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) and by Court decisions 
are fully complied with and satisfied.

2.  The RO/AMC should contact the Veteran 
and obtain the names and addresses of all 
health care providers, VA and non-VA, who 
have provided any pertinent treatment for 
his claimed sleep apnea, hip and knee 
conditions, specifically medical records 
associated with his February 2002 bone 
scan, the rheumatology consultation from 
2005, and the radiologist reports from 
his September 2007 fee-basis VA 
examination.  After the Veteran has 
signed the appropriate releases, those 
reports not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be scheduled for a 
VA orthopedic examination by an 
appropriate physician to assess his 
claimed bilateral hip and knee 
conditions, as well as his claimed left 
hip neurological condition, and to 
determine the etiology of any diagnosed 
conditions.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examiner should specifically address 
the Veteran's prior diagnoses of 
osteoarthritis of the bilateral hips and 
knees.  The examination must be conducted 
following the protocol in VA's Disability 
Worksheet for VA Joints Examination, 
revised on April 20, 2009 and the 
protocol from the Peripheral Nerves 
Examination.  

The physician should opine whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
bilateral hip condition, bilateral knee 
condition, or left hip numbness were 
caused by or incurred during the 
Veteran's active duty service. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, x-rays or 
other testing, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran should be afforded a VA 
pulmonary examination to determine 
whether the Veteran suffers from sleep 
apnea.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following a 
review of the record, and evaluation of 
the Veteran, the examiner is to indicated 
whether the Veteran suffers from sleep 
apnea or other sleep disorder.  If the 
response is positive, the examiner is to 
provide an opinion as to whether it is at 
least as likely or not (50 percent 
probability or greater) that the Veteran 
has a sleep disorder that is related to 
service.  The examiner's opinion is to 
include a complete explanation of the 
bases for any opinion rendered.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


